Order filed April 17, 2014




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-13-00098-CR
                                   ___________

                    TERRY WAYNE LEWIS, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                     On Appeal from the 244th District Court
                              Ector County, Texas
                        Trial Court Cause No. C-37,604

                                    ORDER
       The State and opposing counsel have filed in this court a joint motion to
permanently abate this appeal due to the death of Terry Wayne Lewis. The death
certificate is attached to the motion.      Lewis’s death deprives this court of
jurisdiction. See Molitor v. State, 862 S.W.2d 615 (Tex. Crim. App. 1993). If an
appellant in a criminal case dies after an appeal is perfected but before mandate has
issued, the appeal must be permanently abated. TEX. R. APP. P. 7.1(a)(2).
       The joint motion is granted, and this appeal is permanently abated.


April 17, 2014                                      PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.